AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the

                                                      District of South Carolina


                        Jorge Reyes,                              )
                           Petitioner                             )
                               v.                                 )       Civil Action No.      1:18-cv-01028-TLW
                B. M. Antonelli Warden,                           )
                          Respondent                              )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the petitioner (name)            recover from the respondent (name)             the amount of
dollars ($ ), which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of
      %, along with costs.

’ the petitioner recover nothing, the action be dismissed on the merits, and the respondent (name)
           recover costs from the petitioner (name)                       .

O the petitioner, Jorge Reyes, shall take nothing of the respondent, B. M. Antonelli Warden, and this action is
dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                              presiding, and the jury has rendered a verdict.

’ tried by the Honorable                            presiding, without a jury and the above decision was reached.

O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting in
significant part the Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate
Judge, which recommended dismissing the petition.


Date: March 28, 2019                                                     ROBIN L. BLUME, CLERK OF COURT

                                                                                               s/L. Baker
                                                                                     Signature of Clerk or Deputy Clerk
